This suit was brought by plaintiff in error, J. M. Blair, against defendant in error, Wilmer Waldo, on the 23d day of May, 1918, to recover damages to certain real estate. For cause of action Blair alleged that he was the owner of certain three tracts of land fronting 530 feet on Leeland avenue in the city of Houston, Tex,; that Leeland avenue is a resident street in front of his property; that on the 1st day of November, 1916, he had planted and growing on the sidewalk in front of his property a number of live oak trees, eight years of age; that on said last-named date the said Wilmer Waldo constructed a sanitary sewer along Leeland avenue in front of plaintiff's property, and that by reason of the negligent and careless construction of said sewer the defendant Waldo had destroyed his said trees, to the damage of his real property in the sum of $300, for which he prayed judgment. The defendant denied generally and specially all the allegations of the plaintiff's petition. For further answer he alleged that he constructed the sewer mentioned by plaintiff under a contract with the city of Houston, made and entered into between himself and said city through and by its duly authorized officers and agents, that the construction of said sewer was duly authorized by the proper city officials, and that said sewer was carefully, and without negligence, constructed by him in the manner prescribed in said contract, and that such construction was the construction of a necessary public improvement authorized by the proper authorities of said city, and that, if plaintiff's trees were destroyed, they were unavoidably destroyed in the proper construction of said public sewer, and therefore plaintiff is not entitled to recover in this suit. The case was tried before the court without a jury and judgment was rendered for the defendant.
The cause is now submitted to this court upon the findings of fact of the trial court, which are unchallenged and are as follows:
"First. I find that on or about November 1, 1916, J. M. Blair was the owner of the property described in his original petition, having a frontage on Leeland avenue of 520 feet, in the city of Houston, and that he had 21 live oak trees growing on the sidewalk in front of said property; that all of said trees were situated without the property line of plaintiff's said land and within the city street.
"Second. That the defendant, Wilmer Waldo, beginning on or about the 2d day of November, 1916, constructed a sanitary sewer on Leeland avenue in front of plaintiff's said property, and in the construction of said sewer destroyed all of plaintiff's said trees; that in the construction of said sewer the defendant, Wilmer Waldo, was acting as an independent contractor, for and on behalf of the city of Houston, under contract duly entered into by and between said defendant and the proper municipal authorities of said city of Houston; that in authorizing the construction of said sewer as specified and provided in said contract, said municipal authorities acted in accordance with their best judgment and discretion, and the construction of a sewer in accordance with said contract was in furtherance of the public welfare; that said sewer was constructed by the defendant in accordance with the terms and provisions of said contract and the destruction of all of plaintiff's said trees was necessary in order to construct said sewer, and defendant, *Page 987 
Waldo, used due care to prevent the destruction of said trees.
"Third. That by reason of the destruction of said live oak trees, plaintiff's property was lessened in market value in the sum of $300."
The court also filed his conclusion of law, which is as follows:
"From the foregoing facts, I find that plaintiff, J. M. Blair, is not entitled to recover herein."
The only assignment is as follows:
"The court erred in holding, as a matter of law, that Wilmer Waldo, an independent contractor, in building a sanitary sewer, under contract with the city of Houston, on a public street, was not liable in damages for the aestruction of live oak trees growing on the side-walk in front of J. M. Blair's property, which destruction lessened the market value of said property; it being necessary to destroy the trees in order to build the sewer."
Plaintiff in error asks this court to reverse the judgment rendered and to render judgment in his favor for $300 upon the sole proposition that, as by article 1, section 17, of our state Constitution it is provided:
"No person's property shall be taken, damaged or destroyed for, or applied to, public use without adequate compensation being made, unless by the consent of such person,"
— the defendant, Waldo, is liable to him for such diminution in value of his real estate as was caused by reason of the destruction of his trees, notwithstanding the fact that the sewer was a necessary public improvement, and which was without negligence properly constructed by authority of the proper city authorities.
There is no doubt, we think, that plaintiff had the right to grow upon the sidewalk the trees destroyed. S.W. Tel.  Tel. Co. v. Smithdeal,103 Tex. 128, 124 S.W. 627, Id., 104 Tex. at page 262, 136 S.W. 1049. Nor can there be any doubt that, had these trees been destroyed by a public service corporation in the construction of railroads, telegraph, or telephone lines, though in proper care and under a franchise from the city, such corporation would be liable to the plaintiff for the damages suffered. S.W. Tel.  Tel. Co. v. Smithdeal, supra; Railway Co. v. Fuller, 63 Tex. at page 467; Brewster v. City of Forney (Tex.Com.App.)223 S.W. 175, and the numerous authorities therein cited. Nor can it be questioned that the city of Houston had the lawful right to construct or cause to be constructed, in a careful and proper manner, as it did in the instant case, the sewer shown to have been constructed for it and under its direction by appellee, Waldo. Jones v. City of Houston (Tex.Civ.App.)188 S.W. 688. Appellant makes no contention to the contrary. The city has the authority to lay sewers, and to grade its streets. Authority to establish grades for streets and to grade them involves the right to make changes in the surface of the ground which may affect injuriously the adjacent property owners, and the laying of sewers may have a like effect; and where such construction is without negligence, there is no liability, unless such liability is created by special constitutional provision or by statute, and then only to the extent provided. Dillon, Municipal Corporations (4th Ed.) § 1051. But article 1, section 17, of our Constitution, as has been shown, provides that —
"No person's property shall be taken, damaged or destroyed for, or applied to, public use without adequate compensation being made, unless by the consent of such person."
Since the adoption of this constitutional provision it has been held that the owner of land abutting on a street may recover damages for injury to such land caused by grading or changing the grade of the street. Cooper v. City of Dallas, 83 Tex. 239, 18 S.W. 565,29 Am. St. Rep. 645; Texarkana V. Talbot, 7 Tex. Civ. App. 202, 26 S.W. 451; Benjamin v. Railway Co., 49 Tex. Civ. App. 473, 108 S.W. 411; Brewster v. City of Forney (Tex.Com.App.) 223 S.W. 175; Dillon on Municipal Cor. (4th Ed.) § 1684.
Our Constitution not only prohibits the taking and destruction of a person's property for the public use without compensation, but also prohibits the damaging of such property without compensation. The liability for such damages, so created, does not depend upon being the result of negligence, but the owner has the absolute right to compensation for damage done to his property, unless he has consented thereto. Cooper v. Dallas, 83 Tex. 239, 18 S.W. 565, 29 Am. St. Rep. 645; City of Fort Worth v. Howard, 3 Tex. Civ. App. 537, 22 S.W. 1059.
If the sewer complained of in the instant case could not be constructed, however compelling the necessity for it, without doing injury to the property of a citizen, it could nevertheless be rightfully constructed; but in such event the city, the aggregate of citizens, must stand the damages incurred by its construction, and such aggregation is bound by constitutional provisions to compensate the injured citizen for the damages he has suffered by reason of the premises. This is the law as it has been declared by all the courts of Texas, and as it should be. Brewster v. City of Forney (Tex.Com.App.) 223 S.W. 175.
In the case last cited, which has the approval of the Supreme Court, it is said:
"The Constitution of Texas and the decisions of her courts reveal a zealous regard for the rights of the individual citizen. Not only will they not permit his property to be `taken' for a public use without compensation, but will not permit it to be damaged unless the citizen is compensated to the extent of such damage. To hold otherwise would be to put upon one citizen *Page 988 
a burden which should rest upon the aggregate citizenship, as the direct beneficiary of the public work, the construction and operation of which has damaged the property of one citizen. That great law-writer, Mr. Sedgwick, who, in the course of a criticism of the holding of a court of the state of New York in a case similar to the instant case, on the ground that the holding was narrow and technical, said: `The tendency of our legislation in matters of public improvement is undoubtedly to sacrifice the individual to the community.'"
In Nussbaum v. Bell County, 97 Tex. 86, at page 91, 76 S.W. 430, 432, in answering certified questions, Judge Williams, speaking for the Supreme Court, said:
"Under our Constitution, `no person's property shall be taken, damaged or destroyed for or applied to public use without adequate compensation being made, unless by the consent of such person.' Article 1, § 17. Under statutory provisions, property may be taken or damaged by counties for public use in establishing and maintaining public roads, and the authority thus given embraces the making of ditches and drains. Batts' Stats. arts. 4745, 4757, 4769, 4776, 4782, 4784, note 13864. It is therefore true, as contended by appellant, that `where this authority is properly exercised a county may be made liable for the damage thereby caused to private property. This would be a case in which liability is expressly imposed upon the county. Hamilton County v. Garrett, 62 Tex. 602; Wooldridge v. Eastland County, 70 Tex. 680; Watkins v. Walker County,18 Tex. 592."
In Cooper v. Dallas, 83 Tex. 239, 18 S.W. 565, 29 Am. St. Rep. 645, it is said:
"There are numerous decisions holding that acts done in the proper exercise of governmental powers and not directly encroaching upon private property, though their consequences may impair its use, are not a taking within the meaning of the constitutional provision, and do not entitle the owner of such property to compensation from the state or its agents, or give him any right of action. Chicago v. Taylor, 125 U.S. 164. We do not doubt the correctness of such a decision under laws only requiring compensation to be made for property taken for public use.
"The provision in our Constitution now reads: `No person's property shall be taken, damaged, or destroyed for or applied to public use without adequate compensation being made, unless by the consent of such persons.' Const. art. 1, § 17. In other states, in whose laws a like change has been made, the right to recover damage where there has been no direct or physical invasion of the property is now recognized. Chicago v. Taylor, supra. The same doctrine was announced by this court in the case of Railway v. Hall, 78 Tex. 169."
It is well settled by the decisions of the courts of Texas that a city is bound by the provisions of the Constitution to compensate citizens whose real property has been damaged by the grading or regrading of its streets, notwithstanding such grading was done lawfully and without negligence. This seems to be conceded by appellee, but he contends that, notwithstanding trees grown by citizens on sidewalks in front of their properties are lawfully so grown, as held in S.W. Tel.  Tel. Co. v. Smithdeal, 104 Tex. 262, 136 S.W. 1049, the compensation provided by article 1, section 17, of the Constitution would not be required to be paid by the city for the damage resulting to a citizen's property by reason of the destruction of the trees upon the sidewalk, which destruction became necessary in the proper laying of a public sewer.
The majority of this court are unable to agree to such contention. We think no logical reason can be assigned why it should be held that compensation should be made, under the provisions of the Constitution, for damages resulting from the lawful and proper grading and regrading of streets, and a different rule applied where damage results from the destruction of the citizen's trees. Both grading of the streets and construction of the sewer are authorized by law, and it has been uniformly held by our courts that the city cannot be restrained from making such improvements in its streets. Jones v. City of Houston (Tex.Civ.App.) 188 S.W. 688; Sp. Acts 29th Leg. p. 131, granting a charter to the city of Houston. But it has not been held by any court in Texas, so far as we are informed, that the city would not be bound to compensate a citizen whose property had been either taken, damaged, or destroyed for public use, whether such damage resulting from grading streets or from the performance of any other act authorized by law. It is suggested that the appellant knew when he set his trees on the sidewalk, a part of the street, that the city might, in the exercise of powers conferred upon it by law, construct a sewer, and in so doing destroy his trees. This suggestion is no doubt true, but it is equally true that appellant knew that when he purchased his property and improved the same in conformity to the streets as then graded that such grade might be changed, but in such case, as has been already shown, the city is bound to compensate him for such damage as might result to his property by such regrading of the streets, notwithstanding such grade be made without negligence.
Applying the principles above stated to the present case, the city of Houston in a suit against it would, under the facts found by the court, in the opinion of a majority of this court, be bound to compensate appellant for the diminution in the value of his land caused by the construction of the sewer, which was constructed by appellee, Waldo, for the city by authority of law, and under the direction and authority of the proper officers of the city, and without negligence. But as this is not a suit against the city of Houston, no recovery could be had against it herein. *Page 989 
This is, as has been shown, a suit against appellee, Waldo, alone to recover compensation expressly given by the Constitution for damages suffered by reason of the lawful and proper construction of a public sewer in accordance with the terms of a contract between him and the city, by which the plan and route of the sewer was designated and fixed. In such case, the suit is not one for tort, or for any wrong done by Waldo, but is one for compensation granted by the Constitution to be paid for by those benefited by the act causing the damage; that is, by the city, the aggregate of citizens, the public generally. Brewster v. City of Forney (Tex.Com.App.) 223 S.W. 175. We do not think that any cause of action is shown against appellee, Waldo.
By the charter granted to the city of Houston it has been clothed with authority to take, damage, or destroy property of a citizen within its corporate limits for public use. Therefore if, in the exercise of such authority, private property is damaged in the proper and lawful construction of a public sewer, it cannot be said to have been unlawfully damaged; nevertheless, in such cases, the injured party is entitled to the compensation, expressly granted by the Constitution, from the city which receives the benefits, but not from officers or agents who act only under the direction of the city. To all practical and legal intents and purposes, the plaintiff's property, to the extent of $300, was taken by and for the benefit of the city, the aggregate of citizens, and not by the appellee, Waldo. Brewster v. City of Forney, supra; Sinnickson v. Johnson, 17 N.J. Law, 129, 34 Am.Dec. 184.
We think it should be held as an elementary principle of law that a contractor, under the state of facts of the instant case, is not bound to pay the compensation granted by the Constitution to the injured owner, it being shown that he had, without negligence and under direction of the city, constructed the sewer, which the city had the lawful right to construct.
When a municipality is authorized by law to take or damage private property for public use, its officers and agents making the proposed public improvement cannot be held personally liable for the compensation expressly granted by the Constitution, if such improvement is made without negligence which caused the damage to such private property. Nussbaum v. Bell County, 97 Tex. 86, 76 S.W. 430.
Having reached the conclusion that no personal judgment could be properly rendered against appellee, Waldo, the judgment of the trial court in his favor is affirmed.
Affirmed.